Citation Nr: 1329505	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected post 
total knee replacement (TKR) left knee disability with 
residual scar. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from 
February 1945 to May 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In May 2011, 
a videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims 
file.  In August 2011 and November 2012, the case was 
remanded for additional development (the November 2012 Board 
decision also denied an increased rating for post-TKR left 
knee disability with residual scar).  The case has been 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his current low back disability is 
secondary to his service-connected left knee disability.

The November 2012 Board remand found that the July 2006 VA 
examination was inadequate for rating purposes (because it 
did not adequately address whether or not the service 
connected left knee disability aggravated the claimed back 
disability) and instructed that the Veteran's claims file to 
be forwarded to an orthopedic spine surgeon for review and a 
clarifying opinion.  Further, if the requested opinion could 
not be given without the Veteran being examined, he was to 
be reexamined by an orthopedist.

In January 2013 a VA physician reviewed the Veteran's claims 
file and stated that "no opinion can be offered at this time 
by this examiner as the [AMC] requested an orthopedic spine 
surgeon to review and offer a clarifying opinion."  
Accordingly, the Veteran was scheduled to undergo VA fee 
basis examination in June 24, 2013.  Notice of this 
examination was mailed to his address of record on June 18, 
2013 (and was not returned as undeliverable); he did not 
report for the examination.  

The Veteran's representative argues that the Veteran has 
provided good cause for his failure to report for the 
examination, and that it should be rescheduled.   The 
representative points out that the Veteran "is 87 years of 
age and probably needs more time to process the information 
provided him" and the notice "letter may not have arrived at 
his address until June 20th or 21st, which only gave the 
veteran one weekend of advisement."  It is further noted 
that the Veteran had missed the prior examination because he 
was in a hospital with pneumonia and that "he is more than 
willing to attend an examination."  See Appellant's Post-
Remand Brief dated August 22, 2013 and August 27, 2013.  
Given the particular circumstances of this case, finding no 
reason to question the Veteran's credibility, and in light 
of his assurance that he will report for a rescheduled 
examination, the Board finds that he has presented good 
cause for the examination to be rescheduled. 

The Veteran is advised that a consequence of a failure to 
report for a VA examination without good cause may be an 
adverse determination on his claims.  See 38 C.F.R. 
§ 3.655(b).

The matter of entitlement to a TDIU rating is inextricably 
intertwined with the claim of service connection for a low 
back disability; hence, consideration of that matter must be 
deferred pending resolution of the service connection for 
low back disability claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist or 
orthopedic spine surgeon to determine the 
nature and likely etiology of his current 
low back disability.  The Veteran must be 
timely notified of the time, place, and 
date of said examination; and a copy of 
the notice letter must be associated with 
the claims file.  

If the Veteran presents for examination, 
the Veteran's claims file (including this 
remand and the Board's August 2011 and 
November 2012 remands) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should express an opinion as to 
the likely etiology of the Veteran's 
current low back disability, and 
specifically whether it is at least as 
like as not (a 50 percent or better 
probability) that the current low back 
disability was caused and/or aggravated by 
the Veteran's service-connected left knee 
disability.  

The examiner must explain the rationale 
for all opinions, citing to supporting 
factual evidence; the examiner should also 
comment on the opinions already in record 
(expressing agreement or disagreement with 
each, and explaining the rationale for the 
agreement or disagreement).  The 
explanation should include some discussion 
of the impact of an antalgic gait due to a 
knee disability on a developing back 
disability.

2.  The RO should then review the record 
and then readjudicate the claims of 
service connection for a low back 
disability and for a TDIU rating.  If 
either remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

